DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This action is in response to the applicant’s filing on June 29, 2020.  Claims 1-20 are pending and examined below.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 29, 2020, February 25, 2021, and September 30, 2021 have been considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. § 119(a)-(d), which papers have been placed of record in the file.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in The Republic of Japan on December 19, 2020. 

Specification - Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The applicant is reminded that the abstract should be a statement that meets the range of 50 to 150 words.  The current abstract is only 40 words.
Appropriate correction is required.
Drawings
The drawings are objected to because Figure 1C does not properly label the plurality of blocks 11.  Figure 1C should have a bracket or lead lines connecting the plurality of blocks into which the last is assembled/disassembled.  Applicant should use a bracket or lead lines to indicate how the relationship of components are connected.  See: 37 CFR 1.84(h)(1). 
The drawings are objected to because Figure 3C does not properly label the connection of blocks 11.  Figure 3C should have a bracket or lead lines connecting the plurality of blocks.  Applicant should use a bracket or lead lines to indicate how the relationship of components are connected.  See: 37 CFR 1.84(h)(1). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 5, 7, and 16 - 20 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by International Application Publication No. WO 2020/077093 A1 to SMITH (herein after "Smith").
As to Claim 1, Smith discloses a last (100) for shaping a shoe upper (See Figure 1  and paragraph 0015, “modular last in the context of manufacturing footwear including but not limited to shoes“), the last (100) comprising: at least an outer peripheral portion comprising an aggregate of a 5plurality of blocks (120) (See paragraph 0013, “wherein the plurality of last segments each have an outer surface that defines an anatomical shape”), the plurality of blocks (120) being joinable together and separable from each other (See paragraph 0024, “Providing a system 100 where segments 120 may be interchanged on frame 110 facilitates such modification without the need to mold an entire new last. In this way a single last system 100 may be used to form multiple variations of an article”). 

    PNG
    media_image1.png
    762
    1046
    media_image1.png
    Greyscale

As to Claim 2, Smith discloses the last according to claim 1, wherein the last (100) has a hollow interior (See Annotated Fig 3, and paragraph 0022, frame 110 within channel 130).  

    PNG
    media_image2.png
    745
    962
    media_image2.png
    Greyscale


As to Claim 3, Smith discloses the last (100) according to claim 1, further comprising: a central part (110) formed in advance as a core (See Figure 2, a central core); and a peripheral part that is constituted by the aggregate of the plurality of blocks (120) formed on an outer peripheral portion of the central part (110) (See Figures 1 and 2, a peripheral part that is constituted by the aggregate of the plurality of blocks formed on an outer peripheral portion of the central part).  
As to Claim 4, Smith discloses the last (100) according to claim 1, wherein each of the plurality of blocks (120) has at least an outer peripheral surface formed of a material of high heat conductivity (Figure 1 and 3, a peripheral part that is constituted by the aggregate of the plurality of blocks formed on an outer peripheral .  
As to Claim 205, Smith discloses the last (100) according to claim 1, wherein the plurality of blocks (120) include blocks (120) of different shapes (Paragraph 0024, "Each last segment 120 may be molded, carved or otherwise formed to have the desired shape used to define the article 10”), and each of the blocks (120) of different shapes has an identifier for allowing a shape of the each of the blocks (120) of different shapes to be externally identifiable (Relative thickness of the blocks would be the identifier).  
As to Claim 7, Smith discloses the last (100) according to claim 1, wherein each of the plurality of blocks (120) has a hollow interior (See paragraph 0022, frame 110 within channel 130).  
As to Claim 1516, Smith discloses the last (100) according to claim 2, further comprising: a central part (110) formed in advance as a core; and a peripheral part that is constituted by the aggregate of the plurality of blocks (120) formed on an outer peripheral portion of the central part (110) (See Figure 2, a central core).  
As to Claim 2017, Smith discloses the last (100) according to claim 2, wherein each of the plurality of blocks (120) has at least an outer peripheral surface formed of a material of high heat conductivity (See paragraphs 0021 and 0024, "Frame 110 may be formed of any material suitable for supporting the last segments 120 thereon including but not limited to metal, plastic, wood, ceramic, and combinations thereof. The material may be rigid or malleable. In the example, a metal material is used, such as a stainless steel or aluminum material”).  
As to Claim 18, Smith discloses the last (100) according to claim 3, wherein 25each of the plurality of blocks (120) has at least an outer peripheral surface formed of a material of high heat conductivity (See paragraphs 0021 and 0024, ("Frame 110 may be formed of any material suitable for supporting the last).  
As to Claim 19, Smith discloses the last (100) according to claim 2, wherein the plurality of blocks (120) include blocks (120) of different shapes (See paragraph 0024, "Each last segment 120 may be molded, carved or otherwise formed to have the desired shape used to define the article 10"), andFP-6387-US 25each of the blocks (120) of different shapes has an identifier for allowing a shape of the each of the blocks (120) of different shapes to be externally identifiable (Relative thickness of the blocks would be the identifier).  
As to Claim 520, Smith discloses the last (100) according to claim 3, wherein the plurality of blocks include blocks (120) of different shapes (Paragraph 0024, "Each last segment 120 may be molded, carved or otherwise formed to have the desired shape used to define the article 10"), and each of the blocks (120) of different shapes has an identifier for allowing a shape of the each of the blocks (120) of different shapes to be externally identifiable (Relative thickness of the blocks would be the identifier).

Claims 1 and 8 - 9, are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by United States Patent No. 1,565,057 to CHAPPELL (herein after "Chappell").
As to Claim 1, Chappell discloses a last for shaping a shoe upper (See annotated Figures 1 – 4, and lines 12 – 22, teaching a last for shaping a shoe upper), the last comprising: at least an outer peripheral portion comprising an aggregate of a 5plurality of blocks (See annotated Figures 1 -4, teaching a last with a plurality of blocks), the plurality of blocks being joinable together and separable from each other (See Lines 22 – 33, teaches plates being detachably connecting).  

    PNG
    media_image3.png
    947
    715
    media_image3.png
    Greyscale


As to Claim 8, Chappell discloses the last according to claim 1, wherein 5the aggregate of the plurality of blocks has an outer peripheral portion at least partially covered by a sheet-shaped cover part or a plate-shaped cover part from an outside (“The plates are recessed as at 4 so that each plate interlocks with those above and below it, except the outermost which only interlocks with that below it and the innermost, which interlocks with the foot 2 itself”) (See Figure 4 showing the outermost plate-shaped cover part from the outside).

As to Claim 9, Chappell discloses the last according to claim 1, comprising: 10the aggregate of the plurality of blocks on an upper side of a plate-shaped base part for shaping a lower part of the shoe upper (See Figure 1, teaches the last plates curved and formed to simulate successive sections of the human foot, thus shaping a lower part of the shoe upper).  

Claims 10 – 13 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by United States Patent Application Publication No. US 2007/0033750 A1 to COOK (herein after "Cook").

As to Claim 10, Cook discloses a method for producing a last (10) for shaping a shoe upper, the method comprising: 15forming the last (10) by joining a plurality of blocks (12, 14, 16 and 18) together to form an aggregate (See annotated Figure 1).  

    PNG
    media_image4.png
    780
    857
    media_image4.png
    Greyscale

As to Claim 11, Cook discloses the method for producing the last (10) according to claim 10, further comprising: 20acquiring a user's foot shape data (Acquiring a user's foot shape data is specifically discussed in Paragraph 0068); generating block joining data from the user's foot shape data (See Paragraph 0068, and Figure 9); and joining the plurality of blocks (12, 14, 16 and 18) together based on the block joining data to form the last (10) (See Paragraph 0068, and Figure 9, teaching generating block data to form the last).

    PNG
    media_image5.png
    809
    676
    media_image5.png
    Greyscale

As to Claim 2512, Cook discloses the method for producing the last (10) according to claim 11, further comprising: creating the block joining data based on the user's foot shape data individually generated for each of a plurality of users (See Paragraph 0068, and Figure 9, "Adjustable last 10 is one of the primary components in the custom fit system. FIG. 9 provides an overview of the entire process for making the custom fit shoes").  

As to Claim 13, Cook discloses the method for producing the last (10) according to claim 12, further comprising: FP-6387-US 24generating the user's foot shape data from image data obtained by capturing an image of the user's foot (See Paragraphs 0013 and 0068, "the Brannock TM device which provides linear toe-to-heel, heel-to-ball and width measurements for each foot") (See Paragraph 0072, "A computer display preferably displays the measurements and the calculated results").  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over United States Patent No. US 1,565,057 to CHAPPELL (herein after "Chappell"), as applied to claim 1 above, and further in view of United States Patent Application Publication No. US 2007/0033750 A1 to COOK et al. (herein after "Cook").
As to Claim 6, Chappell discloses the last according to claim 1. 
However Chappell is silent wherein the plurality of blocks include blocks of different sizes, and relatively large blocks are arranged on an inner side of the last and relatively small blocks, which are smaller than the relatively large blocks, 30are arranged on an outer side of the last.  
Cook teaches the plurality of blocks include blocks of different sizes (See annotated Figures 6 & 7, a plurality of blocks different sizes), and relatively large blocks are arranged on an inner side of the last and relatively small blocks, which are smaller than the relatively large blocks, 30are arranged on an outer side of the last (See annotated Figures 6 & 7, larger blocks are arranged on an inner side of the last and smaller blocks on the outside of the last).

    PNG
    media_image6.png
    957
    852
    media_image6.png
    Greyscale

Chappell is analogous art to the claimed invention as it relates to a last having blocks for shoes used for shaping a shoe upper; and, Cook is analogous art to the claimed invention in that it provides relatively large blocks and relatively small blocks arranged on an outer side of the last to produce a more modular last for the further customization of the shoe wearer.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have added the (blocks of Chappell) for another set of (blocks of Cook) to obtain predictable results, an ability to provide further customization in a width direction for the shoe wearer.  This would simply be the combining of prior art elements according to known methods yielding predictable results. See: MPEP 2143.
As to Claim 15,  Chappell / Cook disclose a method for producing a shoe upper, comprising: placing an unshaped upper on the last according to claim 1 (See Paragraph 0011 of Cook, "Footwear to be customized is produced with at least a portion of the shoe upper constructed of material that can exhibit plastic properties which can be set using an adjustable last"), the 10unshaped upper composed of a fiber sheet comprising heat-shrinkable yarns (See Paragraph 84 of Cook); and shaping the unshaped upper in conformity with the shape of the last by heating to obtain a shaped upper (See Paragraph 84 of Cook).  

Claim 14 is rejected under 35 U.S.C. § 103 as being unpatentable over United States Patent Application Publication No. US 2007/0033750 A1 to COOK et al. (herein after "Cook"), in view of International Publication Application No. WO 2020/077093 A1 to SMITH (herein after "Smith”).
As to Claim 14, Cook discloses the method for producing the last according to claim 10.  
However Cook is silent to disassembling the last, after being used, into the plurality of blocks.  
Smith teaches disassembling the last, after being used, into the plurality of blocks (See paragraph 0017 of Smith,” In addition, the use of a frame to support last segments allows the segments to be removed from the frame for more compact storage"). 
Cook is analogous art to the claimed invention as it relates to a last having a plurality of blocks used to produce a shoe upper; and Smith is analogous art to the claimed invention in that it provides a modular last that can be quickly modified and stored before and after the production of the customized shoe.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have disassembled the plates (blocks) of Cook after forming the footwear, as taught by Smith, in order to create a method of using a last for forming a footwear and then disassembling the last, thereby providing a modular last that can be quickly disassembled and stored before and after the production of the customized shoe.  This would simply be the use of a known technique to a known method ready for improvement to yield predictable results. See: MPEP 2143.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The pertinent prior art carted relates to a method of producing shoes with a last with similar features disclosed; however, the closest prior art to the claimed invention has been used in the rejections set forth above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKWOKWO OLABISI REDHEAD whose telephone number is (571)272-7581. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.O.R./           Examiner, Art Unit 3732 


/CLINTON T OSTRUP/           Supervisory Patent Examiner, Art Unit 3732